11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Chester Arther Hall Jr.,                     * From the 441st District Court
                                               of Midland County,
                                               Trial Court No. CR48153.

Vs. No. 11-19-00400-CR                       * September 3, 2020

The State of Texas,                          * Memorandum Opinion by Bailey, C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court, the order to withdraw funds, and the bill
of cost to delete the assessment of the $500 fine. As modified, we affirm the
judgment of the trial court.